Thomson, J.,
delivered the opinion of the court.
There is nothing in this record which can he the subject of review. John S. Gibons was appointed by the county court administrator of Kezia C. Smiley, deceased. Shortly after his appointment, two of the heirs at law of the deceased petitioned the eohrt for his removal; and such proceedings were had in the case,' that upon a final hearing judgment of removal was entered against him. From this judgment he appealed to the district court, where, upon motion of the petitioners, the appeal was dismissed, and the cause remanded to the county court. The administrator has brought the case here by appeal from the judgment of the district court dismissing the appeal from the county court. No exception was preserved to the judgment, or to any ruling or decision of the court, and there is therefore no question before us for determination. Breen v. Richardson, 6 Colo. 605; Rutter v. Shumway, 16 Colo. 95; National Bank v. McCaskill, 16 Colo. 408.
The judgment is affirmed.

Affirmed.